DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2016/0007444) in view of JP 2018-39959 and Vikomerson et al (US 2015/0044386).
Re claim 1, Watanabe et al disclose a ground member, comprising: a conductive layer (135); and an adhesive layer (130) stacked on the conductive layer, the adhesive layer containing a binder component (131), but does not disclose hard particles and the adhesive layer having a thickness of 5 to 30 µm and the conductive layer having a thickness of 1 to 9 µm.
Re claim 6, wherein the conductive layer contains at least one selected from the group consisting of copper, silver, gold, and nickel [0054].
Re claim 7, wherein the adhesive layer further contains conductive particles (132).
Re claim 10, wherein the binder component in the adhesive layer has a thickness smaller than the average particle size of the conductive particles (Fig 7).
Re claim 11, wherein the ground member is to be disposed on an electromagnetic wave shielding film including a protective layer (121) and a shielding layer (122) stacked on the protective
layer in a manner that the adhesive layer is in contact with the protective layer and the conductive particles penetrate the protective layer (Fig 7).
Re claim 12, wherein the ground member is to be disposed on a shielded printed wiring board that includes: a printed wiring board (110) including a base film (112), a printed circuit including a ground circuit (115) and being disposed on the base film, and a coverlay (113) covering the printed circuit; a shielding layer(122) being disposed on the coverlay and being electrically connected (160) to the ground circuit; and a protective layer (121) being disposed on a surface opposite a printed circuit side surface of the shielding layer, and the ground member is to be disposed in a manner that the adhesive layer is in contact with the protective layer and the conductive particles penetrate the protective layer (Fig 7).
Re claim 16, a shielded printed wiring board, comprising: a printed wiring board (110) including a base film (112), a printed circuit including a ground circuit (115) and being disposed on the base film, and a coverlay (113) covering the printed circuit; a shielding layer (122) being disposed on the coverlay and being electrically connected to the ground circuit; and a protective layer (121) disposed on a surface opposite a printed circuit side surface of the shielding layer, the shielded printed wiring board further including the ground member according to claim 7, the ground member being disposed in a manner that the adhesive layer of the ground member is in contact with the protective layer (Fig 7), the conductive particles of the ground member penetrating the protective layer and being electrically connected to the conductive layer of the ground member and the shielding layer (Fig 7).
The teaching as discussed above does not disclose wherein the hard particles have a Mohs hardness value 1.5 times or more higher than the conductive layer (re claim 2), wherein the hard particles have a Mohs hardness value of 4 to 7 (re claim 3), wherein the hard particles have an average particle size of 2.5 to 25 um (re claim 4), wherein the hard particles contain silica (re claim 5), wherein

the hard particles have a smaller average particle size than the conductive particles (re claim 8), wherein the hard particles have a higher Mohs hardness value than the conductive particles (re claim 9).

JP 2018-39959 teaches the use of hard particles (silica) which inherently have a Mohns hardness of 7 and an adhesive layer (4) having a thickness of 5 to 30 um (15-100 um), average particle diameter of 3-50 um. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the hard particles with the binder of Watanabe et al for suppress damage to the adhesive layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the size of the hard particles and the conductive particles for filling the adhesive layer, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Vilkomerson et al teach the use of a conductive layer (silver ground layer 121) having a thickness of 1 to 9 µm (4 micron). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the conductive layer of Watanabe et al by employing 4 micron thickness for forming a light weight structure.

Claim(s) 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2016/0007444) in view of JP 2018-39959 and Vikomerson et al (US 2015/0044386) as applied to claim 1 above, and further in view of JP2016-122687.
Re claim 13, wherein the adhesive layer has insulation properties [0063], but does not disclose the conductive layer has one or more conductive bumps on a side facing the adhesive layer.
Re claim 17, a shielded printed wiring board, comprising: a printed wiring board (110) including a base film (112), a printed circuit including a ground circuit (115) and being disposed on the base film, and a coverlay (113) covering the printed circuit; a shielding layer (122) being disposed on the coverlay and being electrically connected to the ground circuit; and a protective layer (121) disposed on a surface opposite a printed circuit side surface of the shielding layer, the shielded printed wiring board further including the ground member according to claim 7, the ground member being disposed in a manner that the adhesive layer of the ground member is in contact with the protective layer (Fig 7), but does not
disclose the one or more conductive bumps of the ground member penetrating the protective layer and being electrically connected to the conductive layer of the ground member and the shielding layer.

JP2016-122687 teach the use of one or more conductive bumps (18) on a side facing an adhesive layer (13a), the one or more conductive bumps of the ground member penetrating the protective layer (4) and being electrically connected to the conductive layer (11, 12) of the ground member (10b) and the shielding layer (8). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the conductive bumps with the ground member of Watanabe et al for enhancing electrical connection.

Allowable Subject Matter
Claims 14, 15 are allowed

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. 
Applicant argues (1) that Watanabe does not disclose that the metal base 135a has a thickness of 1 to 9 µm. Watanabe specifies that "the lower limit of the thickness of the base 135a is preferably 0.05 mm or more, and more preferably 0.1 mm or more and the upper limit of the thickness of the base 135a is preferably 1.0 mm or less [0053].
With respect to (1), Watanabe discussed the thickness of conductive layer 135a is preferred and not particularly limited and can be set accordingly [0053] and it would have been obvious use a different thickness for the layer 135a and Vilkomerson et al teach the use of a conductive layer (silver ground layer 121) having a thickness of 1 to 9 µm (4 micron).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2841